Citation Nr: 1536851	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  13-21 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left hand disorder.

4.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to a low back disorder.

5.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an effective date earlier than April 29, 2010, for the grant of service connection for PTSD.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from August 2004 to January 2006 in the United States Army.  He also served in the Mississippi Army National Guard from 2002 to 2008 and had an initial period of active duty for training (ACDUTRA) from August 2003 to December 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009, July 2010, and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A review of the Veterans Benefits Management System (VBMS) reveals duplicate statements from the Veteran and his representative and the hearing transcript.  The remainder of the documents in VBMS is either duplicative of the records in the paper claims file or irrelevant to the issues decided herein.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In February 2015, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the VBMS folder.  After this hearing, the Veteran was given 60 days to submit additional evidence.  See 38 C.F.R. § 20.709 (2015).  The Veteran submitted additional private medical evidence in April 2015, within 60 days of the hearing.  This evidence will be considered by the Board. 

In April 2015, the Veteran submitted private medical evidence directly to the Board.  The Veteran submitted a waiver of Agency of Jurisdiction (AOJ) review.  In any event, the Board would have considered these records prior to any AOJ review.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  Therefore, the Board will consider this evidence without AOJ review.  

The Board is reopening both new and material evidence issues and adjudicating the increased rating and earlier effective date issues.  The service connection issues and the TDIU issue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2006 and November 2006 rating decisions, the RO previously considered and denied claims for service connection for low back and right shoulder disorders.

2.  The Veteran was notified of the May 2006 and November 2006 rating decisions and of his appellate rights, but he did not appeal.  There was also no evidence received within one year of the issuance of those decisions. 

3.  The evidence received since the May 2006 and November 2006 rating decisions, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for low back and right shoulder disorders and raises a reasonable possibility of substantiating the claims.   

4.  The Veteran's service-connected PTSD is manifested by psychiatric symptoms causing occupational and social impairment, with deficiencies in most areas, but not total occupational and social impairment.

5.  The Veteran submitted a claim for service connection for PTSD on October 16, 2009, which was later than the date that entitlement arose.  


CONCLUSIONS OF LAW

1.  The May 2006 and November 2006 rating decisions, which denied service connection for low back and right shoulder disorders, are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the November 2006 rating decision is new and material, and the claims for service connection for low back and right shoulder disorders are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria are met for a higher initial 70 percent rating, but no greater, for the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).  


4.  The criteria are met for an earlier effective date of October 16, 2009, for the grant of service connection for PTSD.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.156(b), 3.160(c), 3.304(f), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

At the outset, the Board notes that both of the new and material evidence claims are being reopened.  In addition, the earlier effective date issue is granted in full.  Thus, any lack of notice cannot be prejudicial for these particular claims.  Nevertheless, the Board will address the provisions of the VCAA, as it applies to the increased evaluation claim for PTSD that is adjudicated herein.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The duty to notify for the increased rating issue for PTSD in this case was satisfied by letters sent to the Veteran in November 2009, May 2010, and September 2014.  Moreover, the increased rating issue was last adjudicated by the RO in a November 2014 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In addition, the September 2014 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The outcome of the Vazquez-Flores holdings is that VCAA notice for an increased rating claim does not have to be individually tailored or specific to each veteran's particular facts, but rather only a generic notice is required.  The September 2014 VCAA letter, in particular, was fully sufficient.  In fact, this letter also included a copy of the relevant rating criteria for the increased rating issue on appeal.

In any event, the increased rating issue for PTSD arises from disagreement with the initial evaluation following the grant of service connection for PTSD in a July 2010 rating decision.  Both the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court of Appeals (Federal Circuit Court) have held that, once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

Accordingly, the Veteran has received all required notice in this case for the increased rating issue on appeal for PTSD, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records, National Guard records, VA treatment records, private medical records as authorized by the Veteran, and VA examinations.  For his part, the Veteran has submitted personal statements, hearing testimony, and lay statements from family and friends.  At the February 2015 hearing, the Veteran indicated that he had not applied for Social Security Administration (SSA) disability benefits.  The Veteran has also not identified any additional, outstanding evidence that is relevant to his increased rating claim for PTSD being decided herein.  

VA psychological examinations regarding PTSD were provided in December 2009, May 2010, February 2011, April 2012, May 2012, March 2013, and August 2013.  The Board finds that these VA psychological examinations are adequate, as they include a thorough mental health examination and addressed the Veteran's symptoms as they relate to the relevant Diagnostic Code.  The record is adequate, and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA records, private medical records, and the Veteran's lay statements and hearing testimony do not reveal additional worsening since the most recent August 2013 examination.  Therefore, a new VA examination to rate the severity of his PTSD disability is not warranted.  

With regard to the February 2015 videoconference hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfills two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the February 2015 videoconference hearing, the Veterans Law Judge, the Veteran, and his representative outlined the increased rating issue on appeal for PTSD and engaged in a discussion as to substantiation of this claim.  The Veteran's PTSD symptomatology was identified and discussed in detail.  See videoconference hearing at pages 1-10.  No potential favorable outstanding medical evidence was identified by the Veteran or his representative.  Moreover, the record was held open for 60 days following the hearing in order to provide the Veteran additional time to submit evidence.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  

The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the PTSD issue on appeal.  
  
With regard to the service connection and TDIU claims, the Board finds that further evidentiary development is needed and will be discussed herein below.  Therefore, an analysis regarding compliance with the VCAA for these particular claims is not required at this time.  


II.  New and Material Evidence for Low Back and Right Shoulder Disorders

In May 2006 and November 2006 rating decisions, the RO denied claims for service connection for low back and right shoulder disorders because there was no probative evidence either disorder was incurred during a period of active duty.  The Veteran was notified of both decisions and of his appellate rights, but he did not submit a notice of disagreement.  He also did not submit any additional evidence relevant to that claim within one year of the decisions.  Therefore, the May 2006 and November 2006 rating decisions became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014).  

The Veteran filed his current application to reopen his claim in October 2009.  During the present appeal, the RO considered whether there was new and material evidence to reopen the claims.  However, regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen these issues before proceeding to adjudicate the underlying merits of the claims.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  A finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade v. Shinseki, 24 Vet. App. 110, 119 (2010).  In Shade, the Court held that new evidence would raise a reasonable possibility of substantiating the claim, if when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. at 118-19.  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Id. at 117.

Subsequent to the November 2006 rating decision, the Veteran has provided detailed lay testimony regarding his claim that his low back and right shoulder disorders were incurred in service.  See February 2015 hearing testimony at pages 10-18.  Assuming the credibility of the Veteran's lay testimony for purposes of reopening, the Board finds this evidence relates to at least one of the unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  Therefore, the claims for service connection for low back and right shoulder disorders are reopened based on a finding of new and material evidence.


III.  Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.
 
In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

However, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board on January 12, 2005, which is after August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is applicable in the present case.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Once a Veteran has been diagnosed with a service-connected mental disorder, the VA reviews his medical history to determine how badly the disorder has disrupted the Veteran's social and occupational functioning.  The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  The VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.

As provided by the General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.   

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

A veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan, 16 Vet. App. at 442.

The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency, or duration, but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  Id.  The 70 percent disability rating regulation, in particular, contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies "in most areas."  Id.  Reading §§ 4.126 and 4.130 together, it is evident that the "frequency, severity, and duration" of a veteran's symptoms must play an important role in determining his disability level.  Id. at 117.  

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual.  For instance, a score of 31 to 40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  DSM-IV at 46-47.  A score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Veteran's service-connected PTSD is currently assigned a 50 percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran has appealed the July 2010 rating decision that granted service connection for his PTSD, as he has disagreed with the initial 50 percent rating assigned since April 29, 2010.  Thus, this case could result in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times when his PTSD disability has been more severe than at others for the time period from April 29, 2010, to the present.  Id.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial 70 percent evaluation for PTSD is warranted under Diagnostic Code 9411.  38 C.F.R. § 4.7.  That is, the Veteran's service-connected PTSD is manifested by psychiatric symptoms causing occupational and social impairment with deficiencies in most areas that are indicative of the 70 percent rating criteria.  See 38 C.F.R. § 4.130.  The Board has also considered additional, similar symptomatology not specifically addressed in the 70 percent criteria under the General Rating Formula, but causing the appropriate level of occupational and social impairment for a 70 percent rating, under the General Rating Formula.  See again Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In making this determination, the Board has reviewed both the medical and lay evidence of record, including the lay statements from the Veteran, his family, and his friends; the February 2015 hearing testimony; VA mental health treatment records dated from 2006 to 2014; VA psychological examinations dated in December 2009, May 2010, February 2011, April 2012, May 2012, March 2013, and August 2013; and a private psychological evaluation dated in March 2015.

At the outset, the Board acknowledges that, in addition to his PTSD and associated depression, the Veteran has substance and alcohol abuse disorders that cause significant psychiatric impairment.  These conditions are not service-connected.   However, where the record does not separate the effects of a service-connected disability from the effects of a non-service-connected disability, the effects must be attributed to the service-connected disability or a medical determination must be obtained.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 38 C.F.R. § 3.102 (2009); Schedule for Rating Disabilities, Mental Disorders, 61 Fed. Reg. 52,695, 52,698 (Oct. 8, 1996)).  In this case, there is evidence associating his substance abuse problems with his PTSD disability.  For example, the October 2009 VA examiner stated that the Veteran's substance abuse disorder was "exacerbated" by his mobilization and service in Iraq.  The March 2013 VA psychological examiner found that the Veteran's PTSD and substance abuse disorders were "inextricably interrelated."  Finally, the March 2015 private psychological evaluator remarked that the Veteran's substance dependence was the result of his PTSD, as individuals who experience trauma are more likely to abuse substances in a compensatory effort to numb psychological pain.  Consequently, the Board will consider all of the Veteran's psychiatric symptoms in rating his PTSD without differentiating between his PTSD and substance abuse disorders.

In particular, the following evidence of record supports an initial 70 percent rating for PTSD:

VA mental health treatment records dated in October 2009 indicated that the Veteran was homeless and wanted residential inpatient treatment.  He attacked and choked his wife and went to jail.  He was suicidal surrounding the events of the end of his marriage.  He had violent tendencies, and he experienced severe depressive symptoms.  It was further noted that he was incapable of functioning at work or with his family at that time.  

A December 2009 VA psychological examiner noted that the Veteran went to jail due to domestic violence.  He had been homeless and had occasional thoughts of suicide.  He was deemed not capable of handling his financial affairs at that time, and he was not working in his previous job as a truck driver due to his psychiatric and back problems.  

VA treatment records dated in January 2010 showed that the Veteran was out of control, with multiple threats of violence to VA staff that were treating him.  He had a history of both suicidal and homicidal ideation.

A May 2010 VA psychological examiner indicated that the Veteran was agitated and loud and had poor judgement and poor impulse control.  It was also noted that he had made verbal and homicidal threats to VA staff in April 2010.  His drug and substance abuse was continuing, and he was unable to work in his usual occupation because he lost his truck license due to DUIs.  

A June 2010 VA psychiatric treatment note reported that the Veteran pointed a gun at his sister's boyfriend and shot at his car.  

A February 2011 VA psychological examiner found that the Veteran was in need of a residential PTSD program.  His symptomatology was "severe" and "daily."  He had poor impulse control and was depressed, but medication was helping him avoid his frequent fights and altercations.  PTSD was a big trigger for his anger and frustration.  It was further noted that he has problems obtaining gainful employment due to PTSD symptoms of poor impulse control, low tolerance to authority, and anger issues.  

An April 2012 VA psychological examiner indicated that the VA police were called to the examination due to the Veteran's anger over being asked to take a drug test.  The Veteran had an antagonistic and hostile personality, as well as avoidance and hypervigilance.  Notably, the VA examiner found that he had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which is indicative of a 70 percent rating.  The Veteran also exhibited an inability to establish and maintain effective relationships, grossly inappropriate behavior, and persistent danger of hurting himself or others.  He was deemed not capable of managing his financial affairs.  

A May 2012 VA psychological examiner commented that the Veteran's angry outburst towards the April 2012 VA examiner was reflective of severe PTSD.  He was able to manage his affairs, but exhibited occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which is indicative of a 70 percent rating.  The examiner noted that he had a tendency to be disruptive or threatening to others.  He was fired from his job as a truck driver due to missing work.  The examiner found that the Veteran had an inability to establish and maintain effective relationships, impaired impulse control (such as unprovoked irritability with periods of violence), persistent danger of hurting himself or others, and intermittent inability to perform activities of daily living.  Social interactions were limited to family, with no friends.  His depression with fatigue caused absenteeism at work, and he argued with supervisors, which resulted in him being terminated.  

A March 2013 VA psychological examiner noted that the Veteran had suicidal ideation, anger, impulse control, hypervigilance, frequent depression, and anxiety.  He also experienced occasional visual hallucinations.  His prognosis for improvement was guarded.  

In his July 2013 VA Form 9, the Veteran stated his belief that his psychiatric symptomatology was reflective of a 70 percent rating. 

An October 2013 VA psychological examiner found that it was unclear whether the Veteran would be able to work again due to his PTSD and substance abuse.  

At the February 2015 videoconference hearing, the Veteran testified as to depression, anxiety, anger, mood swings, suicidal ideation, frequent physical altercations with violence, verbal altercations, obsessive rituals, and insomnia.  Although he had reconciled with his wife, he indicated that he does not live with her.  He has one friend from the Army.  Lay statements from friends and family submitted during the appeal discuss similar symptomatology.  

A March 2015 private psychological evaluation noted suicidal thoughts, grossly inappropriate behavior, a risk of hurting himself or others, intermittent inability to perform activities of daily living, inability to establish and maintain effective relationships, and deficiencies at work and school.  The examiner indicated that he was markedly limited in his work abilities and concluded that the Veteran had total occupational and social impairment.  The examiner considered the DSM-5 criteria for PTSD in making this assessment.

Another important factor is that many, but not all of the GAF scores in these records, are indicative of "serious" or "major" impairment.  See e.g., December 2009 VA examination (GAF score of 35); May 2010 VA examination (GAF score of 45); January 2010 VA treatment records (GAF score of 40); June 2010 VA treatment record (GAF score of 45); February 2011 VA examination (GAF score of 40); April 2012 VA examination (GAF score of 45); May 2012 VA examination (GAF score of 45); March 2015 private psychological evaluation (GAF score of 40, with a low of 35 and high of 50 in the past year).  Although the GAF score is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.  These GAF scores are somewhat supportive of a 70 percent rating, when viewed in the context of his other psychiatric symptomatology.  

Overall, consideration of these symptoms and circumstances reflects occupational and social impairment with reduced reliability and productivity that is indicative of a 70 percent rating, throughout the entire appeal period.  See 38 C.F.R. § 4.130.  

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 70 percent.  However, the evidence of record does not demonstrate total social and occupational impairment.  

The Board acknowledges that the Veteran has exhibited some of the symptoms listed under the 100 percent rating criteria, such as behavior grossly inappropriate, persistent danger to self and others, intermittent ability to do daily hygiene, and one instance of a noted visual hallucination.  However, the duration of these symptoms was not permanent.  Moreover, the evidence does not demonstrate total occupational and social impairment due to these symptoms.  See again Vazquez-Claudio, 713 F.3d at 118 (the Veteran's psychiatric symptoms must cause the level of occupational and social impairment specified in the General Rating Formula).  In particular, the Board finds that the Veteran does have total social impairment.  In this regard, the Board notes that the Veteran still has a close relationship with both of his parents with whom he has lived, and he is still close to his sister and his children.  Although they do not live together, he was also was able to reconcile with his wife during the appeal period.  In addition, the Veteran has indicated that he has one friend from the Army.   Thus, he can still maintain some relationships, albeit with significant limitations.  Moreover, the Board notes that the 70 percent evaluation encompasses an inability to establish and maintain effective relationships.  

Moreover, the Veteran's GAF scores listed above are indicative of moderate to serious impairment, but not full and complete impairment.  Thus, his GAF scores in the 30s, 40s and 50s (see March 2013 and October 2013 VA psychological examinations) provide evidence against a total 100 percent rating for PTSD.  Although the VA examiner's use of this descriptive term is not altogether dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.  Overall, throughout the entire appeal period, the Veteran's level of occupational and social impairment is reflected in the 70 percent rating currently assigned.  38 C.F.R. § 4.10.  

Accordingly, the Board finds that the evidence supports an initial disability rating of 70 percent, but no higher, for the Veteran's service-connected PTSD throughout the entire appeal period.  38 C.F.R. § 4.3.  It is not necessary to "stage" the Veteran's rating, as his psychiatric symptoms have been fairly consistent at the 70 percent level during the appeal.  Fenderson, 12 Vet. App. at 126.   

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extraschedular consideration for the Veteran's service-connected PTSD.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's psychiatric symptomatology from his service-connected PTSD is fully addressed by the rating criteria under which such disability is rated.  Specifically, the General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment.  The Veteran does not have any PTSD symptoms or effects which are not provided for in the Rating Schedule. 

In this respect, the General Rating Formula is essentially limitless with regard to the psychiatric factors and symptoms that may be considered in assigning a particular schedular rating, using the term "such as" for those symptoms not specifically listed.  It is also considers the use of psychiatric medication.  Furthermore, the holding in Mauerhan stresses that all evidence, including additional symptoms, must be considered in justifying a particular rating.  The Board has considered the additional psychiatric symptoms the Veteran exhibits, such as suspiciousness, hypervigilance, flashbacks, and avoidance tendencies.  

Because the rating criteria reasonably describe the claimant's disability level and symptomatology for his PTSD, no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's PTSD disability that would render the schedular criteria inadequate.  

Thus, because the Veteran's disability picture for the PTSD disability is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116. See also 38 C.F.R. § 3.321(b)(1).  Moreover, the Veteran and his representative have never argued for an extraschedular rating under § 3.321(b).  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


IV.  Earlier Effective Date  for PTSD

The Veteran was separated from active duty service in January 2006.

VA treatment records dated in 2008 and 2009 revealed treatment for PTSD symptoms.

On October 16, 2009, the Veteran filed an informal claim for service connection for PTSD.

In a December 2009 rating decision, the RO denied the claim for service connection for PTSD.  The RO cited a December 2009 VA psychological examination report in which the VA examiner stated that he did not have confidence in rendering a diagnosis for PTSD for the Veteran at that time.

In March 2010, the Veteran submitted a notice of disagreement (NOD) with the December 2009 rating decision.  

An April 29, 2010, Veteran statement was interpreted as a claim to reopen service connection for PTSD by the RO.

A May 2010 VA psychological examiner diagnosed the Veteran with PTSD due to his in-service combat experiences.  In addition, VA treatment records dated in January 2010 and June 2010 show treatment for severe PTSD symptoms at that time.  

In the July 2010 rating decision on appeal, the RO reopened the Veteran's claim for service connection for PTSD and granted service connection.  The RO assigned an effective date of April 29, 2010, which was the date of receipt of his claim to reopen.  See 38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The grant of service connection was based on the May 2010 VA psychological examiner's opinion that the Veteran had a diagnosis of PTSD related to his-inservice combat stressors.  The 

The Veteran seeks an earlier effective date of October 16, 2009, based on his assertion that he filed an earlier, original claim for service connection for PTSD at that time.  He has argued that the December 2009 rating decision was not final, such that the October 16, 2009, claim for PTSD was still open and pending when service connection for PTSD was eventually granted.  See September 2010 NOD; February 2015 hearing testimony.  

Appellate review of a rating decision is initiated by a NOD and completed substantive appeal after a statement of the case (SOC) has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A regional office decision becomes final "only after the period for appeal has run."  Jennings v. Mansfield, 509 F.3d. 1362, 1368 (Fed. Cir. 2007).
A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. §§ 3104(b), 3.105(a). 

In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  However, in this case, the issue of CUE in a specific, prior RO decision has not been raised by the Veteran or his representative, and therefore, it is not before the Board at this time.  Rather, they have asserted that the prior rating decision did not become final.

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim.  

In addition, another exception applies when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  That is, under 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period (one year for a rating decision and 60 days for a SOC), it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  VA must evaluate submissions received during the appeal period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Court has also indicated that § 3.156(b) is a veteran-friendly provision that allows the assignment of an effective date of the original claim when certain requirements are met.  See also 72 Fed. Reg. 28,778 (May 22, 2007) (explaining that §§ 3.156(b) and 3.400 "provide a claimant-friendly effective date rule for awards based on evidence received while a claim is on appeal or before the appeal period expires").  If VA could merely determine finality of a rating decision without considering this provision, it would not only be not-veteran-friendly but also create the possibility that VA, by not considering evidence and waiting for the decision to be final, deprived the veteran of an earlier effective date associated with the claim. See Young v. Shinseki, 22 Vet. App. 461 (2009).  Section 3.156(b) may apply whenever the Board is making a finding or conclusion involving the finality of a rating decision, including in: earlier effective date claims, claims to reopen, claims involving CUE, and questions regarding the timeliness of an NOD or appeal.

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  Raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Upon review of the evidence in this case, an earlier effective date of October 16, 2009, is warranted for the grant of service connection for PTSD.  As noted above, the RO denied the Veteran's original October 16, 2009, claim for service connection for PTSD in a December 2009 rating decision.  The RO notified the Veteran of the December rating decision and apprised him of his appellate rights.  

However, in the present case, the December 2009 rating decision is not final for two reasons.  

First, a review of the record reveals that, within one year of the December 2009 rating decision, the Veteran submitted a timely March 2010 NOD with the December 2009 denial of service connection for PTSD.  See 38 C.F.R. §§ 20.201, 20.302.  See also Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming that the Veteran desired appellate review, meeting the requirement of section 38 C.F.R. § 20.201 was not an onerous task).  Thus, the December 2009 rating decision was appealed in a timely manner.

Second, a review of the record reveals that, within one year of the December 2009 rating decision, additional medical evidence was secured pertinent to the PTSD claim.  Specifically, VA treatment records dated in January 2010 and June 2010 show treatment for severe PTSD symptoms at that time.  When new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b).  The January 2010 and June 2010 VA treatment records are new and material evidence in the present case.  That is, any interim submissions before finality attached to the December 2009 rating decision must be considered by VA as part of the pending appeal for the earlier October 16, 2009, claim for service connection for PTSD.  See Bond v. Shinseki, 659 F.3d 1362, 1366-68 (2011); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

It follows that the December 2009 rating decision did not become final.  Thus, an earlier effective date of October 16, 2009 is warranted.

The Board has also considered whether an effective date prior to October 16, 2009, is warranted in the present case.  However, Board finds no earlier effective date prior to October 16, 2009, is warranted.  In particular, the claims file does not contain any other communication from the Veteran or his representative indicating intent to seek, or a belief in entitlement to, service connection for PTSD between the time of his discharge from service in January 2006, and October 16, 2009.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  The Veteran did file an earlier December 2005 application for compensation (VA Form 21-526), but he did not demonstrate any intent at that time to file a claim for service connection for PTSD, as he listed other conditions and did not reference any psychiatric disorder.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  The Board's actions are bound by the applicable law and regulations as written and it has no power to grant benefits not authorized by law.  38 U.S.C.A. § 7104(c).  Thus, the proper date of claim is the date that the earliest informal claim for service connection for PTSD was received - October 16, 2009.  The Veteran and representative have never disputed the fact that this was the earliest claim of record for service connection for PTSD.     

The Board also acknowledges that VA treatment records document treatment for PTSD as early as 2008.  As a result, the Board has considered whether 38 C.F.R. § 3.157(b) is applicable.  This provision states that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen.  However, the Court has held that this regulation only applies to a particular group of claims.  See Pacheco v. Gibson, 27 Vet. App. 21 (2014) (en banc) (construing ambiguity contained in § 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); see Sears v. Principi, 16 Vet. App. 244, 249 (2002) (finding that § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established). Specifically, VA medical records are not accepted as informal claims for disabilities where service connection has not been established because the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Thus, the 2008 VA treatment records for PTSD do not constitute informal claims for service connection for PTSD.

With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, the Court has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  However, the date entitlement arose is not the date that the RO receives the evidence, but the date to which that evidence refers.  McGrath, 14 Vet. App. at 35.  The date of entitlement in the present case is based on the legal requirements for PTSD: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in service stressor.  38 C.F.R. § 3.304(f) (2014).   

In this case, as to the date of entitlement, VA treatment records beginning in 2008 reveal treatment and a diagnosis of combat-related PTSD as the result of his various traumatic experiences in the Persian Gulf.  This provides medical evidence of a link between current PTSD symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  As such, the criteria for entitlement to service connection for PTSD were arguably met as early as 2008.  

Here, the date of claim (October 16, 2009) is later than the date entitlement arose for service connection for PTSD (2008).  Accordingly, the Board concludes that October 16, 2009, is the proper effective date for the award of service connection for PTSD.  38 U.S.C.A. § 5107(b). 


ORDER

New and material evidence having been submitted, the claim for service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for service connection for a right shoulder disorder is reopened, and to this extent only, the appeal is granted.

Subject to the provisions governing the award of monetary benefits, an initial 70 percent evaluation for PTSD, but no higher, is granted.  

Subject to the law and regulations governing the payment of VA monetary benefits,    an earlier effective date of October 16, 2009, for the award of service connection for PTSD is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for service connection and TDIU.  

First, the Veteran claims that, while serving in the Mississippi Army National Guard during a period of ACDUTRA on May 16th and 17th of 2007, he fell down a set of stairs, thereby injuring his right shoulder and left hand.  See February 2015 hearing testimony at pages 10-15.  The hospital records dated in May 2007 from Forrest General Hospital showing injuries to the right shoulder and left hand are in the claims folder.  However, the AOJ did not obtain verify whether the Veteran had a period of active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) in the Mississippi Army National Guard in particular 2007.  

Second, the Veteran testified at the February 2015 hearing that he received private treatment for low back sciatica with Dr. H.  See testimony at pages 17-20.  Thus, on remand, the Veteran should be provided the opportunity to submit these private treatment records for low back sciatica or to authorize VA to obtain such records on his behalf.

Third, as the case is already being remanded, the AOJ should attempt to obtain outstanding, relevant VA treatment records from the VA healthcare system in Memphis, Tennessee, dated from September 2014 to the present.  

Fourth, the Board finds that a VA examination and a medical opinion is needed to determine the nature and etiology of any current low back and bilateral leg disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  

Fifth, the Board notes that a decision on the claims for service connection could affect the outcome of the Veteran's claim for TDIU.  As such, the claims are inextricably intertwined.  For this reason, the issues of service connection for low back, right shoulder, left hand, and bilateral leg neuropathy disorders must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appropriate Federal or State custodian(s), to verify each period of active duty, ACDUTRA, and INACDUTRA for the Veteran in the Mississippi Army National Guard from May 2007 to June 2007.  In particular, the AOJ should determine whether he was serving on active duty, ACDUTRA, or INACDUTRA on May 16th and 17th of 2007 during his hospitalization at Forrest General Hospital.  

2.  The AOJ should contact the Veteran and ask that he submit himself or, in the alternative, complete and return the necessary authorization (VA Form 21-4142) for VA to obtain private treatment records for his low back sciatica from Dr. Hunt.    

The Veteran must adequately identify the provider(s).  He should be asked to provide the full name of the provider(s) who treated him, the specific date of treatment, and any address or telephone information.  The Veteran is also asked to provide the records himself if he has them in his possession.  

If the Veteran provides a completed release form (VA Form 21-4142) authorizing VA to obtain these private records, the AOJ should attempt to obtain them and document such efforts in the claims folder.  If no records are available, it should be so noted in the claims folder. 

3.  The AOJ should secure any outstanding VA medical records from the VA healthcare system in Memphis, Tennessee, dated from September 2014 to the present.  These records should be associated with the claims file.  

All attempts to secure these records, and any response received, should be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file, and the appellant must be notified.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current low back and bilateral leg disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including neurological testing.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current back and leg disorders, to include any neuropathy, sciatic, or radiculopathy.  

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or more probable that the disorder is causally or etiologically related to the Veteran's military service, to include his lumbosacral strain documented therein.

The examiner should also state whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran has a current bilateral leg disorders that is either caused by or permanently aggravated by his low back disorder.

In making this determination, the examiner is advised that the Veteran has contended that he injured his low back during service as the result of a Humvee accident.  The Veteran's service treatment records reveal treatment for a lumbosacral strain in November 2004 and December 2004.  The Veteran was treated with medication and put on light duty.  It was noted the Veteran was without radicular symptoms at that time.  A Statement of Medical Examination and Duty Status (DA Form 2173) indicates that the wearing of IVA and Kevlar may have contributed to the Veteran's low back pain.  At a December 2005 in-service post-deployment assessment, the Veteran continued to report back pain presently and when he served in Kuwait.  

Post-service, the Veteran reported current low back pain to a February 2006 VA examiner.  At the February 2006 VA examination, no polyneuropathy was shown upon nerve conduction velocity (NCV) and electromyography (EMG) testing.  At an October 2006 VA examination, the Veteran reported low back pain and numbness in the legs since a motor vehicle accident in Iraq.  An X-ray was normal, but the Veteran was diagnosed with a lumbar strain.  The Veteran reports continuing post-service treatment for sciatica with a Dr. Hunt.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

7.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the service connection and TDIU issues on appeal.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


